MATTER OF T—
In DEPORTATION Proceedings
A-11207333
Decided by Board November 25, 1959
Deportability—Charge under section 241(a)(1) (invalid visa) not sustained in
absence of fraud sufficient to sustain charge under section 241(c).

Where evidence of fraud in marriage to United States citizen was found Insufficient to support respondent's deportation wider section 241(c) of the
Immigration and Nationality Act, deportation on invalid visa charge under
section 241 (a) (1) is also precluded when predicated upon same evidence 0
fraudulent marriage.

CHARGE:
Order : Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) J—Inadmissible at time of entry, not nonquota immigrant.
BEFORE THE BOARD

Discussion: The case collies forward on appeal from the order of
the special inquiry officer dated August 5, 1959, denying the motion to reopen and reconsider the order entered by the special inquiry officer on June 1, 1059, directing that the respondent be deported on the charge stated above.
The record relates to a native and citizen of Italy, 36 years old,
male, who last entered the United States at the port of New York
on June 26, 1957, and was admitted upon presentation of a nonquota visa. This nonquota visa was issued at the American Consulate Genera] at. Palermo, Italy, on March 28, 1957, and was predicated upon a visa petition approved on July 18, 1956, executed by
the petitioner's citizen wife whom he had married at Licata, Italy,
on May 12, 1956. The respondent's marriage was judicially annulled at Baltimore, Maryland, on October 14, 1958, upon a suit
instituted by the citizen wife. The respondent did not file an answer in the annulment proceedings and a decree pro confesso was
entered.
There has been made a part of the present proceedings a record of
a hearing and order entered on March 20, 1959, by a special inquiry
officer against this same respondent. The order to show cause in

that case was issued on January 23, 1959, and charged deportability
under sections 241(a) (2) and 241(c) of the Immigration and Nationality Act on the ground that the respondent was an alien in
the United States in violation thereof because he was an alien who
entered contrary to the provisions of section 212(a) (19) of the said
act with an immigrant visa which was procured by fraud on the
basis of a marriage entered into less than 2 years prior to such
entry, which marriage was judicially annulled or terminated within
2 years subsequent to entry. After hearing the testimony of the
respondent (who was the only witness in the case), and after examining the annulment decree which did not show the grounds for
said annulment; the special inquiry officer concluded that the evicl'ice satisfactorily established that the respondent entered into the
marriage in good faith and that it was not contracted for the purpose of evading any provision of the immigration laws. Accordingly, he ordered the proceedings terminated.
No appeal was taken by the Service from this decision of the
special inquiry 'officer, but thereafter, on March 23, 1959, a new
order to show cause was issued charging the respondent to be subject to deportation under section 241(a) (1) of the Immigration and
Nationality Act, in that, at time of entry, he was within one or
more of the classes of aliens excludable by law existing at the time
of such entry, to wit, aliens who are not nonquota immigrants as
specified in the immigrant visa, under section 211(a) (3) of the act.
Actually, the respondent was in physical possession of a valid nonquota visa. Therefore, in order to sustain the charge, tho special

inquiry officer was required to find the nonquota visa invalid for the
reason that the respondent was not a bona fide nonquota immigrant
as specified in his immigrant visa. This he did by relying largely
upon the uncontested allegations and testimony in the annulment
proceedings, the report of the auditor and master, and the decree
of annulment entered in the uncontested action. The special inquiry officer found that insofar as respondent was concerned this
was a marriage in name only, fraudulently entered into by respondent for the purpose of procuring his entry into the United States
as a nonquota immigrant and that the annulment for lack of contractual intention clearly rendered the marriage contract void ab
initio; hence, respondent was excludable at time of entry under
section 211(1) (3) of the Immigration and Nationality Act as not a
nonquota immigrant as specified in his immigrant visa.
The special inquiry officer therefore was, in essence, finding that
the nonquota visa was not valid because it was procured by fraud

for the reason that the marriage was entered into solely to obtain
nonquota status and without the intention of creating a bos ta fide
husband-wife relationship. But this reasoning prevails only where

494

neither of the parties intended to enter into a bo?,.a. fielf: marriage
relationship.' In the instant case, it is clear that the Wife of the
respondent intended a bona fide relationship and that had she
not obtained a judicial termination of the marriage, the marriage
would have been a. valid and subsisting one. The propriety of using
a charge predicated on section 211(a) (1) in a situation which is
clearly encompassed by section 211(c) of the Immigration and
Nationality Act appears to be doubtful inasmuch as the latter
charge is specifically applicable to the facts in the. instant case.
The 1952 revision of the immigration and nationality laws was
designed to fortify the sanctions against those who resorted to fraudulent marriage in order to defeat the quota restrictions.= If it ap.;
pears that the alien contracted the marriage in good faith, with
intention to fulfill his marital obligations, the subsequent failure
or dissolution of the union will not subject him to deportation . 3
Morev,thiangfudmsreltohnyi Uted
States. Annulment of the marriage for fraud will not entail deportation if it is found that the fraud did not relate to obtaining
immigration benefits. 4 Whether the marriage was consummated by
intercourse is a relevant, but not a decisive, consideration in appraising the alien's good faith.' A court finding of fraud is not
conclusive in the deportation proceedings. Under the terms of the
statute the respondent can avoid deportation by establishing that
the annulment or divorce actually resulted from incompatibility or
some other cause unrelated to evasion of the immigration laws,'
It may thus be seen that Congress had provided a. specific section
of the immigration and nationality law to deal with fraudulent
marriages in order to obtain entry into the United States as nonquota. immigrants. The immigration law has specifically provided
for deportation upon annulment of these so-called "gigolo" marriages since 1937. 7 Since the immigration law has for such a long
period contained this specific ground of deportability based upon a
Cf. Matter of M—, A-10335093, Int. Dec. No. 968.
See Senate Report No. 1137, 82d Cong., 2d Seas., pp. 22-23:

In section
211(c), an attempt is made to prevent aliens from gaining, admission to the
United States through fraudulent marriages in cases where they could not
otherwise gain admission or would be faced with long years of waiting. It is
provided that an alien shall be deported as having procured a visa or other
documentation by fraud if, at any time, the alien obtained entry with an
immigrant visa or other documentation procured on the basis of a marriage
entered into less than 2 years prior to such entry of the alien, if within
years subsequent to any entry of the alien the marriage is judicially annulled
or terminated * * *."
, 7 I. & N. Dec. 460: Matter or T—,
3 Matter of V
I. & N Doe 417
2

4
5

7

Karayannis v. Brownell, 248 F.2d 80, 251 F.2d 882.
Matter of M
, 7 I. & N. Dec. 601.
Karayannis v. Brownell, supra.
Section 3, Act of May 14, 1937; 50 Stat. 164-5.
MIN

marriage annulled for fraud, a charge under section 241(c) would
appear to be appropriate rather than the more general charge used
in the instant case under section 241(a) (1). The basic premise of
an expulsion under section 241(c) is the procurement of a visa and
entry through deception.' The charge of deportation on the ground
of not nonquota as specified in the visa is usually coupled with an
allegation that such visa was obtained through fraud nr where the
marriage was otherwise void ab initio.9 Even in the case of an
annulment of the marriage of parties because they were uncle and
niece, it was found that the chaige based on the Act of May 14, 1937
was not supported because the element of fraud was not present
in the marriage; and the theory that respondent's marriage was not
rt 'ognized as valid in New York and that she was not legally the
wife of a United States citizen at the time of her entry and, therefore, not entitled to admission on a nonquota basis was not sustained
despite the annulment on the ground that the marriage which had
been performed in Runania was valid there and should be regarded
as merely voidable and not void ab initio. 1 °
Marriages induced by frmd, like contracts and conveyances similarly induced, are binding on the party guilty of the fraud unless
the victim of the fraud exercises his option of having the marriage
annulled. The modern cases require a judicial annulment, and the
mere election of the victim to treat the marriage ;‘,s void is not sufficient." The doctrine that a marriage, procured by fraud is annulled
and is effaced as if it had never been, has, in practice, been limited
because, as has bean pointed out, the doctrine of "relation back" is
a fiction of law adopted by the courts solely for the purposes of jus
tice.r2 This fiction of "relation back" is sometimes given effect and
sometimes ignored, as the purposes of justice are deemed to require."
The "relation back" doctrine of annulment was fashioned to do substantial justice as between the parties to a voidable marriage. It
a mere legal fiction which has an appeal when used as a device fo]
achieving that purpose. The test for determining the applicabilit ■
of the doctrine is whether it effects a result which conforms to th
sanctions of sound policy and justice as between the immediat
parties, their property, and the rights of offspring. Whatever ma:
be said for the fiction of "relation hack" as a general principle i
annulment cases, it must be deemed to apply only where it promotE
the purposes for which it was intended."
Gordon and Rosenfield, Immigration Law and Procedure, p. 428.
Matter of R
. 4 I. & N. Dec. 345.
10 2dattor of 2if—,
3 I. & N. Dec. 25.
11 Madden, On Persons and Domestic Relations, p. 21.
ix Sleicher v. Sl.eicher, 251 N.Y. 366.
18 Schaeffer v. Schaeffer, 158 N.Y.S.2d 204.
Sefton v. Sefton, 201 P. 2d 439 (Cal., 1955).

8
'

"

496

The instant annulment was procured in Maryland. However, we
were unable to find any specific Maryland cases as to whether such
marriages are declared void as to the date of decree or relate back
so as to render the marriage void (lb
However, it is interesting to note that in the neighboring District of Columbia is decree
of annulment of a marriage, the consent to which of either party
has been procured by force or fraud, is void from the time its nullity
is declared by decree, as distinguished from those cases in which the
marriage is void ab
On the basis of the discussion set forth above, and in view of the
fact that a prior proceeding- , predicated on section 241(e) of the
Immigration and Nationality Act on a charge of visa procured by
fraud on the- basis of a marriage entered into less than 2 years prior
to such entry Which marriage was judicially annulled within 2 years
subsequent to entry, was terminated, we are not prepared to sustain
the present charge unless it is predicated upon a showing of fraud
necessary to sustain the section 241(c) ground. We note that the
present proceeding contains the full complaint and findings in the
annulment matter which were not present in the previous proceedings. We also note that the former wife was not called as a witness
in either proceeding. We do not speculate whether such evidence
would be sufficient to sustain a charge under section 2-11(c) of the
Immigration and Nationality Act. In the absence. of evidenc.e of
fraud sufficient to sustain a charge under section 241(c), we will not
sustain a section 241(a) charge which is bottomed on the same fraud
and deception.
Order : it is ordered that the proceedings be terminated.
is Osborne v. Osborne, 134 A. 2d 436, decided in the Municipal Court of
Appeals, D.C., merely holds an annulment may he granted for fraud going
to the essence of the marriage relationship.
16 Matter of R
, 4 1. & N. Dec. 345, referring to section 30-103(14:3) of
the Code of the District of Columbia.

497

